Name: Commission Regulation (EEC) No 698/85 of 18 March 1985 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: processed agricultural produce;  foodstuff;  marketing
 Date Published: nan

 19 . 3 . 85 Official Journal of the European Communities No L 76/5 COMMISSION REGULATION (EEC) No 698/85 of 18 March 1985 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products , ice-cream and other foodstuffs Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 262/79 (3), as last amended by Regulation (EEC) No 453/85 (4), lays down terms for the sale of butter at reduced prices for use in the manufacture of pastry products, ice ­ cream and other foodstuffs ; whereas under Article 8 of Regulation (EEC) No 262/79 , as amended by Regula ­ tion (EEC) No 453/85, the butter must be processed within 10 months instead of eight months, the period laid down previously ; whereas Article 10 (2) (a) of Regulation (EEC) No 262/79 contains a reference to that period and should be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 In Article 10 (2) (a) of Regulation (EEC) No 262/79 , 'within eight months' is hereby replaced by 'within 10 months'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 22 February 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ.No L 150 , 6 . 6 . 1984, p. 6 . (3) OJ No L 41 , 16 . 2 . 1979 , p. 1 . ( 4) OJ No L 52, 22 . 2 . 1985, p. 40 .